Douglas, J.
The issue presented in this case is whether a notice of appeal which fails to explicitly meet the statutory strictures of R.C. 4123.519 is sufficient to invoke the appellate jurisdiction of the court of common pleas where the parties are able to ascertain from the notice of appeal the cause being appealed. We answer in the affirmative.
R.C. 4123.519 sets forth five elements to be included in a notice of appeal:
“Notice of appeal shall state the names of the claimant and the employer, the number of the claim, the date of the decision appealed from, and the fact that the appellant appeals therefrom.”
In Cadle, supra, at paragraph one of the syllabus, this court had held that strict compliance with R.C. 4123.519 was mandatory and failure to comply with its strictures would not vest appellate jurisdiction with the court of common pleas. More specifically, the court ruled that a party appealing an adverse ruling must definitively identify the order being appealed and where the notice of appeal stated that the order was one of the Industrial Commission rather than of a regional board, the notice of appeal was fatally defective. Id. at paragraph two of the syllabus. See, also, State, ex rel. Rockwell Internatl., v. Ford (1980), 61 Ohio St. 2d 234, 15 O.O. 3d 250, 400 N.E. 2d 884.
The admitted harshness of this interpretation, see Cadle at 33, 74 O.O. 2d at 51-52, 340 N.E. 2d at 405, was softened with this court’s recent ruling in Mullins v. Whiteway Mfg. Co., supra. In Mullins at 20-21, 15 OBR at 17, 471 N.E. 2d at 1386, this court stated:
“* * * It is the belief of this court, however, that such an inflexible standard as was set forth in Rockwell and Cadle is not appropriate in all circumstances. Rather, we emphasize now that, as stated above, certain mitigating factors are to be considered when examining the sufficiency of a notice of appeal. These factors include [1] whether appellant has substantially complied with the statutory appeal provisions and [2] whether the *10purpose of the unsatisfied provision is sufficiently important to require compliance for jurisdictional purposes.* * *”
Following this reasoning, we held that the provision in R.C. 4123.519 requiring inclusion of the date of the decision appealed from in a workers’ compensation notice of appeal was non-jurisdictional. Mullins, at paragraph one of the syllabus. Accordingly, in overruling paragraph one of the syllabus in Cadle, the court ruled that the failure to include the date did not fatally flaw appellant’s notice of appeal.
In Wells, supra, decided the same day as Mullins, the court adopted verbatim the reasoning enunciated in Mullins. Wells at 23, 15 OBR at 19, 472 N.E. 2d at 333 (citing Mullins at 20-21, 15 OBR at 19, 471 N.E. 2d at 1386). In Wells, appellant named Chrysler Corporation in the notice of appeal, but failed to specifically designate Chrysler as being the “employer.” The court concluded that the purpose of a notice of appeal is to advise the parties that an appeal of a particular claim was forthcoming. Since the notice met that purpose, and appellee could demonstrate no surprise or prejudice, the appeal was allowed.
More recently, in State, ex rel. Ormet Corp., v. Burkhart (1986), 25 Ohio St. 3d 112, 25 OBR 160, 495 N.E. 2d 422, this court further eroded the viability of Cadle as controlling precedent in this state. In Ormet, just as in Cadle and as in the case at bar, a party designated in the notice of appeal that the order being appealed from was that of the Industrial Commission rather than the decision of the regional board. Citing the court of appeals’ decision with approval, this court at 115, 25 OBR at 162, 495 N.E. 2d at 425, reiterated:
“As observed by the court of appeals below in its opinion: ‘* * * None of the * * * [defendants] can argue nor do they argue that they were misled as to the sense or reason behind the notice of appeal. All of the * * * [defendants] are well aware that the last factual and legal issues brought before the administrative body were determined by the Regional Board of Review and that it would be those facts and those legal determinations which would be the issue of the appeal.* * *’ ”
This court then concluded:
“This being so, and in light of this court’s decision in Wells v. Chrysler Corp., supra, we hold that * * * [the common pleas court] clearly has jurisdiction to proceed in the underlying matter.” Id.
It is not desirable for the bench, the bar, litigants or our citizens that the courts keep chipping away at the general rule by carving out exceptions which make the law on the question a mass of confusion. We have promulgated exceptions in Mullins, Wells and Ormet. It is time to say that Cadle is the law — and is the law without exception— or that Cadle is not the law and that it should be relegated to the peaceful demise which it so richly deserves. Rather than create yet another fictitious exception to Cadle, we instead overrule that which remains the law of that case and hold that the dictates of R.C. 4123.519 are satisfied by the filing of a timely notice of appeal which is in substantial compliance with the dictates *11of that statute. Substantial compliance for jurisdictional purposes occurs when a timely notice of appeal filed pursuant to R.C.. 4123.519 includes sufficient information, in intelligible form, to place on notice all parties to a proceeding that an appeal has been filed from an identifiable final order which has determined the parties’ substantive rights and liabilities.
We are guided in this determination by the fundamental tenet of judicial review in Ohio that courts should decide cases on their merits. DeHart v. Aetna Life Ins. Co. (1982), 69 Ohio St. 2d 189, 192, 23 O.O. 3d 210, 212, 431 N.E. 2d 644, 646; In re Estate of Reeck (1986), 21 Ohio St. 3d 126, 127, 21 OBR 429, 430, 488 N.E. 2d 195, 196-197.
Appellant herein has sufficiently complied with the jurisdictional dictates of R.C. 4123.519 as set forth by this court so as to meet the requirements of substantial compliance. By correctly designating the parties to the action, and the case number, all concerned parties had sufficient information from which they could determine that a particular claim or action was forthcoming. No party has alleged, and no party can now demonstrate, surprise or unfair prejudice to its interest.
Accordingly, we reverse the judgment of the court of appeals and remand this cause to the court of common pleas for further proceedings.

Judgment reversed and cause remanded.

Sweeney, Locher and H. Brown, JJ., concur.
Moyer, C.J., Resnick and Wright, JJ., dissent.
Alice Robie Resnick, J., of the Sixth Appellate District, sitting for Holmes, J.